Citation Nr: 0842384	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  04-44 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial increased rating for Reiter's 
syndrome, right foot associated with Reiter's syndrome, right 
knee, currently rated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for Reiter's 
syndrome, left foot associated with Reiter's syndrome, left 
knee, currently rated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for Reiter's 
syndrome, right shoulder associated with Reiter's syndrome, 
left shoulder, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for Reiter's syndrome, 
left shoulder, currently rated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for Reiter's 
syndrome, right wrist associated with Reiter's Syndrome, left 
shoulder, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for Reiter's syndrome, 
right knee, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for Reiter's syndrome, 
left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1974 to 
April 1975.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in May 2007.  
The Board remanded these issues for further development in 
October 2007. 

Further, the Board also remanded the issue of entitlement to 
service connection for bilateral eye disability.  However, a 
subsequent rating decision in July 2008 granted service 
connection for bilateral cataracts.  Thus, as this was a full 
grant of the benefits sought on appeal, this issue is no 
longer in appellate status. 


FINDINGS OF FACT

1.  The veteran's Reiter's syndrome, right foot associated 
with Reiter's syndrome, right knee, is manifested by pain, 
but without severe flatfoot or moderately severe foot 
injuries.

2.  The veteran's Reiter's syndrome, left foot associated 
with Reiter's syndrome, left knee, is manifested by pain, but 
without severe flatfoot.

3.  The veteran's service-connected Reiter's syndrome, right 
shoulder associated with Reiter's syndrome, left shoulder, is 
manifested by pain, but no objective finding of range of 
motion limited to the shoulder level; there is no dislocation 
or nonunion with loose movement of the clavicle or scapula.

4.  The veteran's service-connected Reiter's syndrome, left 
shoulder, is manifested by pain, but no objective finding of 
range of motion limited to the shoulder level; there is no 
dislocation or nonunion with loose movement of the clavicle 
or scapula.

5.  The veteran's service connected Reiter's syndrome, right 
wrist associated with Reiter's syndrome, left shoulder, is 
manifested by pain and decreased range of motion; there is no 
nonunion or ankylosis.

6.  The veteran's service-connected Reiter's syndrome, right 
knee, is manifested by pain, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less or limit 
extension to 15 degrees or more, recurrent subluxation or 
instability, or frequent episodes of "locking" and effusion 
into the joint.  

7.  The veteran's service-connected Reiter's syndrome, left 
knee, is manifested by pain, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less or limit 
extension to 15 degrees or more, recurrent subluxation or 
instability, or frequent episodes of "locking" and effusion 
into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for Reiter's syndrome, right foot 
associated with Reiter's syndrome, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including  §§ 4.7, 4.71(a), Diagnostic Codes 5276, 5282, 
5284 (2008).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for Reiter's syndrome, left foot 
associated with Reiter's syndrome, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including  §§ 4.7, 4.71(a), Diagnostic Codes 5276, 5282, 
5284 (2008).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for Reiter's syndrome, right shoulder 
associated with Reiter's syndrome, left shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including  §§ 4.7, 4.71(a), Diagnostic Codes 5201, 
5203 (2008).

4.  The criteria for entitlement to a rating in excess of 10 
percent for Reiter's syndrome, left shoulder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including  §§ 4.7, 4.71(a), Diagnostic Codes 5201, 5203 
(2008).

5.  The criteria for entitlement to an initial rating in 
excess of 10 percent for Reiter's syndrome, right wrist 
associated with Reiter's syndrome, left shoulder, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5215 
(2008).

6.  The criteria for entitlement to a rating in excess of 10 
percent for Reiter's syndrome, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 
(2008).

7.  The criteria for entitlement to a rating in excess of 10 
percent for Reiter's syndrome, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5260, 5261 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board notes that since the issues of entitlement to 
assignment of higher initial ratings for the feet, right 
shoulder and right wrist are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
March 2004), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2004, which was prior to the 
May 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, a March 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the March 2004 VCAA notice and March 
2006 letter fully informed the veteran that he may submit 
medical evidence as well as lay observations and employer 
statements in support of his claim.  Moreover, in his notice 
of disagreement, substantive appeal and hearing testimony, 
the veteran specifically addressed his disabilities as well 
as the effect they had on his daily activities demonstrating 
that he had actual knowledge of the requirements for an 
increased rating.  Further, the veteran is represented by a 
national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  It is appropriate to assume that the 
veteran's representative included information concerning the 
elements of the claim in its guidance to the veteran.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Further, with respect to the issues of higher initial ratings 
for the feet, right shoulder and right wrist, the Board 
believes that the nature of these issues is somewhat 
different from the situation addressed in Vazquez-Flores.  
These issues involve claims for higher initial ratings, not 
claims for increased ratings.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a) (West 2002), notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet.App. 112, 116-117 (2007).  In line with the reasoning set 
forth in these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vazquez-Flores, supra, 
do not apply to initial rating claims such as these issues 
now on appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.  In fact, in a September 2008 
statement, the veteran clearly provided that he had no 
further information to submit. 

The veteran was afforded VA examinations in April 2004 and 
April 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
April 2008 examiner and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for rating purposes.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as with 
respect to the issues pertaining to the feet, right shoulder, 
and right wrist, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  However, as with 
the issues concerning the knees and left shoulder, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Reiter's syndrome, also known as reactive arthritis, is not 
specified in the rating schedule.  Diagnostic Code 5009 
states that other types of arthritis not specified in the 
rating schedule are to be rated as rheumatoid arthritis under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5002, a 20 percent disability 
evaluation is warranted for rheumatoid arthritis as active 
process when there are one or two exacerbations in a year in 
a well-established diagnosis.  A 40 percent evaluation is 
contemplated for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year.  A 60 percent evaluation is assigned where 
the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  A 100 percent 
evaluation is warranted for constitutional manifestations 
associated with active joint involvement that are totally 
incapacitating.

Diagnostic Code 5002 further provides that chronic residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, should be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

A note to Diagnostic Code 5002 states that the ratings for 
the active process will not be combined with the residual 
ratings for limitation of motion or ankylosis.  Instead, the 
higher evaluation should be assigned.  

In the instant case, as discussed in more detail below, the 
veteran has been awarded separate ratings based on limitation 
of motion of each affected joint.  The veteran's combined 
rating for residuals is greater than 40 percent.  Further, 
the Board observes that the veteran does not meet the 
criteria for a 60 percent rating or higher for his service-
connected reactive arthritis under Diagnostic Code 5002.  The 
medical evidence of record as discussed in more detail below 
does not support a finding that the veteran's Reiter's 
syndrome is productive of weight loss and anemia that cause 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.    

Feet

The present appeal includes the issues of entitlement to 
initial higher ratings for the veteran's service-connected 
Reiter's syndrome, right and left feet.  The RO has rated the 
veteran's service-connected bilateral feet disabilities as 10 
percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5282 for hammer toe.  Under this code, a 10 percent rating is 
warranted when it involves all toes, unilateral, without claw 
foot.  A 10 percent rating is the highest available under 
Code 5282.

When evaluating the veteran's service-connected disabilities, 
the Board must also determine whether other applicable 
Diagnostic Codes would warrant a higher rating.  Again, the 
diagnostic criteria call for consideration of limitation of 
motion.  Therefore, although it is not clear whether the 
veteran has foot disorders separate and apart from Reiter's 
syndrome, the Board will look to other rating criteria as 
well.   

Thus, the Board notes that under Diagnostic Code 5276 for 
flatfoot, a 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, indicates it is 
moderate with the weight-bearing line over or medial to the 
great toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet. A 20 percent rating for 
unilateral pes planus or a 30 percent rating for bilateral 
pes planus requires a severe condition with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities.  A 30 
percent rating for unilateral pes planus or a 50 percent 
rating for bilateral pes planus requires a pronounced 
condition manifested by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation, not improved by orthopedic shoes or appliances. 
38 C.F.R. § 4.71a, Diagnostic Code 5276

The veteran was afforded a VA examination in April 2004.  The 
veteran reported pain in his bilateral feet as well as 
stiffness especially with flare ups that occurred with 
weather changes.  He did not get any heat or redness.  He 
also did not have any instability.  However, the veteran 
complained of flattening of both his feet and pain with 
walking.  He did not wear orthotics or use assistive devices.  
Nevertheless, his biggest concern was stiffness and 
occasional swelling of his feet.  The veteran indicated that 
the affect on his daily living was mostly with walking and 
standing long periods of time.  He also no longer did 
recreational activities that involved any strenuous exercise.  
Effect of repetitive use was swelling.  On physical 
examination of the feet, the veteran had rigid flat foot 
deformity bilaterally with hindfoot valgus and essentially no 
hindfoot motion.  He had bunions on both great toes with a 30 
degrees angle of the metatarsophalangeal joint with a 
palpable tender bunion and callus formation over the bunion 
on both great toes.  He also had decreased range of motion of 
his great toe as well as his lesser toes with only 20 degrees 
dorsiflexion and 20 degrees plantar flexion of each of his 
toes, but no instability of any of the joints of his feet.  
He did not have any tenderness to palpation over the Achilles 
tendon.  A contemporaneous x-ray of the left foot showed 
traumatic changes involving the talus and calcaneus.  There 
was some calcaneal spurring present and severe degenerative 
changes involving the MTP joints at the second thru fifth 
digits.  There were moderate degenerative changes involving 
the first MTP and DIP joints.  Degenerative changes were also 
seen at the base of the first metatarsal and at the navicula.  
A contemporaneous x-ray of the right foot showed degenerative 
change at the first DIP and fifth MTP joints.  Calcaneal 
spurring was also noted.   

VA treatment records have also been reviewed and associated 
with the claims file.  These records showed a history of 
rheumatoid arthritis.  An August 2006 treatment record showed 
that the veteran called to report numbness, pain and swelling 
in his feet and legs.  A follow up August 2007 VA treatment 
record showed that the veteran had foot pain consistent with 
neuropathy most likely due to diabetes.  

At the May 2007 Board videoconference hearing, the veteran 
indicated that he had not worked since he got out the Army.  
He indicated that when he tried to get a job, his feet would 
swell.  The veteran also testified that all of his 
disabilities on appeal had become more severe since his last 
VA examination.  

On remand, the veteran was afforded another VA examination in 
April 2008.  The claims file was reviewed.  The veteran 
reported waxing and waning joint pain in the feet.  The pain 
was present more often than not and was accompanied by 
intermittent swelling.  The pain in his feet was more 
persistent than the pain in the other joints.  The pain was 
aching and a 7/10 in severity when present.  There was no 
particular exacerbating or alleviating factors.  On the day 
of examination, he was in pain.  The veteran reported no 
locking, instability or redness.  There were no flare-ups 
with pain increasing to greater than typical severity.  The 
veteran reported that he last worked in the 1970s and was 
presently not working due to medical disability and joint 
pain.  In terms of activities of daily living, he could not 
do yard work.  On physical examination, the second through 
fifth phalanges of the left foot exhibited hammertoe 
deformity with 30 degrees lateral deviation.  There was also 
a bony prominence overlying the medial left foot.  There were 
no corns, calluses or edema of the left foot.  The arch was 
normal and weight bearing was normal.  Range of motion of 
toes of the left foot was normal with pain throughout.  There 
was tenderness to palpation over the dorsal and plantar 
aspects of the MTP joints of the left foot.  There was no 
redness, warmth to touch, or swelling of the left foot.  
Further, there were no gross bony deformities, redness, 
swelling, or warmth to touch of the right foot.  Although, 
unclear, it appears that there was tenderness to palpation 
over all the MTP joints.  Range of motion was normal.  There 
were no corns, calluses, or edema.  Arch was normal and 
weight bearing was normal.  The ranges of motions measured 
were not additionally limited due to pain or fatigue 
following repetitive use on this examination.  The diagnoses 
were Reiter syndrome of the feet and hammertoe deformity of 
the left foot.  In a June 2008 addendum, the examiner opined 
that there was no additional functional loss due to 
incoordination, weakness or fatigue.  The veteran denied 
flare-ups. 

Therefore, based on the medical evidence of record, the Board 
finds that higher initial ratings for the veteran's service-
connected right and left feet disabilities are not warranted.  
Initially, the Board notes that as the veteran is already 
receiving the maximum 10 percent rating allowed under 
Diagnostic Code 5282 for hammer toe, a higher rating is not 
allowed under this code.  Further, although the April 2004 
examiner found that the veteran had rigid flatfoot 
bilaterally as well as calluses, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
under Diagnostic Code 5276 for flatfoot.  There is no 
objective evidence of marked deformity, swelling on use and 
characteristic callosities.  In fact, the most recent VA 
examination found that the veteran's arches and weight 
bearing were normal.  Significantly, there were no calluses 
on either foot.  Thus, the objective evidence does not 
support a finding that his bilateral foot disability meets 
all the objective criteria of severe acquired flatfoot.  It 
appears to fall within the criteria for moderate flatfoot 
disability which warrants a 10 percent rating as assigned for 
each foot. 

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability.  Diagnostic Code 5277 for 
bilateral weak foot, Diagnostic Code 5279 for metatarsalgia, 
and Diagnostic Code 5280 for unilateral hallux valgus are not 
for application because they do not provide for ratings in 
excess of 10 percent.  Moreover, Diagnostic Code 5280 applies 
to unilateral hallux valgus that has been operated with 
resection of metatarsal head or is severe, if equivalent to 
amputation of great toe.  Here, the veteran has not undergone 
surgery.  Further, there is no evidence of claw foot or 
malunion or nonunion of the tarsal or metatarsal bones to 
warrant higher ratings under Diagnostic Codes 5278 and 5284.  
The medical evidence of record also does not show that the 
veteran has moderately severe foot injuries or greater to 
warrant a higher evaluation under Diagnostic Code 5284.  

In conclusion, the Board finds that a preponderance of the 
evidence is against initial ratings in excess of 10 percent 
for the veteran's service-connected Reiter's syndrome, right 
and left feet.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should the veteran's 
service-connected disabilities increase in severity in the 
future, the veteran may always advance a new claim for an 
increased rating.  



Shoulders

The present appeal also includes the issue of entitlement to 
higher ratings for the veteran's service-connected Reiter's 
syndrome, right and left shoulders.  The RO has rated each 
shoulder as 10 percent disabling under the provisions of 
Diagnostic Code 5203.  Diagnostic Code 5203 provides for a 
rating of 10 percent where there is malunion of the clavicle 
or where there is impairment of the clavicle with nonunion 
without loose movement.  Diagnostic Code 5203 further 
provides that an impairment of the clavicle with nonunion and 
with loose movement is assigned a 20 percent rating.  
Dislocation of the minor clavicle or scapula also warrants a 
20 percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 
5203.  

The Board must also determine whether a higher rating is 
warranted under Diagnostic Code 5201, which provides the 
rating criteria for evaluation of limitation of motion of the 
arm.  A 20 percent rating is warranted when motion is limited 
at shoulder level or midway between side and shoulder level 
for the minor arm; a 30 percent when motion is limited midway 
between side and shoulder level for major arm or to 25 
degrees from side for minor arm; and a 40 percent when motion 
is limited to 25 degrees from side for major arm.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level and external and 
internal rotation if from zero to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

At the VA examination in April 2004, the veteran reported 
pain and stiffness in both his shoulders especially with 
flare ups that occurred with weather changes.  The veteran 
indicated that he did not have any instability.  The examiner 
reported that the veteran had not worked in over 30 years.  
His Reiter's syndrome affected his daily living mostly with 
walking and with standing for long periods of time.  He no 
longer did recreational activities that involved any 
strenuous activities.  The veteran reported that the effect 
of repetitive use was swelling.  On physical examination, 
evaluations of both shoulders revealed passive abduction of 
120 degrees.  Forward flexion was 150 degrees with pain at 
the extreme, which was minimal.  He had 90 degrees of 
internal rotation bilaterally, which was nonpainful, and 70 
degrees of external rotation bilaterally, which was 
nonpainful.  The veteran did not have any impingement 
symptoms.  However, he had mild tenderness over his 
acromioclavicular joint.  Both of the shoulders were stable.  
He had 5/5 deltoid strength.  The examiner noted that 
previous x-rays showed mild degenerative joint disease in his 
shoulders at the acromioclavicular and glenohumeral joints.  
A contemporaneous x-ray of the left shoulder showed mild 
degenerative change at the greater tuberosity.  Subacromial 
space was within normal limits and humeral head contour was 
unremarkable.  There was also degenerative change involving 
the acromioclavicular joint.  Further, an x-ray of the right 
shoulder showed mild degenerative change at the greater 
tuberosity.  Humeral head contour was unremarkable and 
subacromial space was within normal limits.  

VA treatment records show a history of rheumatoid arthritis, 
but do not provide any details concerning the severity of the 
veteran's shoulders that are sufficient for rating purposes.

At the April 2008 VA examination, the veteran reported that 
he had waxing and waning joint pain in the shoulders, which 
was present more often than not and accompanied by 
intermittent swelling.  He indicated that he did not 
experience locking, instability or redness.  There was no 
particular exacerbating or alleviating factors.  There were 
no flare-ups with pain increasing to greater than typical 
severity.  The veteran reported last working in the 1970s and 
indicated that he was presently not working due to medical 
disability and joint pain.  In terms of activities of daily 
living, the veteran stated that he could not do yard work.  
On physical examination, range of motion of the bilateral 
shoulder was flexion to 180 degrees, abduction to 180 
degrees, and internal and external rotation to 90 degrees 
with pain throughout all ranges of motion.  There was normal 
muscle bulk, tone, and strength in both shoulders.  Stability 
testing in the bilateral shoulders was normal.  Impingement 
testing was negative.  There was no crepitus, tenderness to 
palpation, redness, warmth or swelling of either shoulder.  
The examiner observed that the ranges of motions measured 
were not additionally limited due to pain or fatigue 
following repetitive use.  The 2004 x-rays of the shoulders 
showing degenerative changes was also noted.  The Diagnosis 
was Reiter syndrome of the shoulders.  In a June 2008 
addendum, the examiner opined that there was no additional 
functional loss due to incoordination, weakness or fatigue.  
The veteran denied flare-ups.  

Based on the medical evidence of record, the Board must 
conclude that higher ratings are not warranted for the 
veteran's service-connected shoulders.  Under Diagnostic Code 
5203, a rating in excess of 10 percent is not warranted.  
There is no objective finding of dislocation or nonunion with 
loose movement of the clavicle or scapula to warrant the next 
higher 20 percent disability rating.  Both VA examinations 
found no evidence of instability and strength was normal.  

Further, based on the medical evidence of record, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5201.  There is no competent medical evidence to indicate 
that the range of motion of the veteran's shoulders is 
limited to shoulder level to warrant a 20 percent rating.  
Both VA examinations showed that flexion and abduction range 
of motion were much higher than shoulder level, which is 90 
degrees. 

The Board must also determine whether other Diagnostic Codes 
pertaining to the shoulder and arm would warrant a higher 
rating.  In the instant case, Diagnostic Code 5200 is not 
applicable because there has been no competent medical 
evidence showing that the veteran has ankylosis of his 
shoulders.  Moreover, even though there is evidence of 
degenerative joint disease of the glenohumeral joint, 
Diagnostic Code 5202 is also not for application because 
there has been no objective finding of malunion or recurrent 
dislocation of the humerus.  

The Board acknowledges that the veteran has chronic shoulder 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
based on both VA examinations, the veteran does not have 
additional functional loss due to pain, weakness, fatigue, or 
incoordination, which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent 
rating.   In the April 2008 examination report, the examiner 
observed that the joints were not additional limited to pain 
or fatigue following repetitive use.  Further, in the June 
2008 addendum, the April 2008 VA examiner opined that there 
was no additional loss due to incoordination, weakness or 
fatigue.  

Thus, the Board must conclude that a preponderance of the 
evidence is against ratings in excess of 10 percent for the 
veteran's service-connected Reiter's syndrome, right and left 
shoulders.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

Right Wrist

The veteran is also seeking a higher initial rating for his 
service-connected right wrist disability.  The veteran's 
service-connected Reiter's syndrome, right wrist, has been 
rated by the RO under the provisions of Diagnostic Code 5215.  
Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  This rating is applicable when there is 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees or with palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a.  

The April 2004 VA examination showed that the veteran 
complained of pain and stiffness in the right hand especially 
with flare ups that occurred with weather changes.  The 
veteran indicated that he did not have any instability.  
However, his biggest concern was stiffness and occasional 
swelling, mostly of his right hand.  The examiner reported 
that the veteran had not worked in over 30 years.  His 
Reiter's syndrome affected his daily living mostly with 
walking and with standing for long periods of time.  He no 
longer did recreational activities that involved any 
strenuous activities.  The veteran reported that the effect 
of repetitive use was swelling.  On physical examination,  
evaluation of the right hand revealed that the veteran had 
full range of motion of all fingers and 5/5 strength.  There 
was no synovitis or tenderness over the hand.  He did have 
mild tenderness over the wrist.  He had 50 degrees of volar 
flexion and dorsiflexion with 40 degrees ulnar deviations and 
20 degrees radial deviation with no pain on motion.  The 
veteran did not have any swelling, crepitation or 
instability.  A contemporaneous x-ray of the right hand 
showed some degenerative change at the radiocarpal joint.  No 
other bony abnormalities or soft tissue swelling was seen.  
The examiner opined that the range of motion of the hand was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  

VA treatment records show a history of rheumatoid arthritis, 
but do not provide any details concerning the severity of the 
veteran's right wrist that are sufficient for rating 
purposes.

At the April 2008 VA examination, the veteran reported that 
he had waxing and waning joint pain in the right wrist, which 
was present more often than not and accompanied by 
intermittent swelling.  He indicated that he did not 
experience locking, instability or redness.  There were no 
particular exacerbating or alleviating factors.  There were 
no flare-ups with pain increasing to greater than typical 
severity.  The veteran reported last working in the 1970s and 
indicated that he was presently not working due to medical 
disability and joint pain.  In terms of activities of daily 
living, the veteran stated that he could not do yard work.  
On physical examination, range of motion of the right wrist 
was 40 degrees extension, 80 degrees palmar flexion, 30 
degrees ulnar deviation, and 20 degrees radial deviation.  
The right wrist was diffusely tender to palpation, but was 
otherwise normal with no redness, warmth to touch, swelling, 
or gross deformity.  Testing was negative for carpal tunnel 
syndrome.  The examiner noted that the wrist's range of 
motion was not additionally limited due to pain or fatigue 
following repetitive use.  The examiner again noted the 2004 
x-ray of the wrist.  The diagnosis was Reiter syndrome of the 
right wrist.  In the June 2008 addendum, the examiner opined 
that there was no additional functional loss due to 
incoordination, weakness or fatigue.  

Based on the medical evidence of record, the Board must 
conclude that a higher rating is not warranted.  Since the 
veteran currently receives the maximum 10 percent rating 
under Diagnostic Code 5215, an increased rating under this 
provision is not possible.  Further, a higher rating is not 
possible under Diagnostic Code 5214 for ankylosis of the 
wrist.  The record contains no objective finding of ankylosis 
(favorable or unfavorable).  

Further, the Board finds that neither VA examinations nor 
treatment records have shown significant limitation of motion 
or ankylosis of any of the right hand fingers to warrant 
application of Diagnostic Codes 5216-5230. 

Further, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In sum, a preponderance of the evidence is against the 
veteran's claim for a higher rating for his service-connected 
right wrist disability.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Knees

The veteran is also seeking higher ratings for his service-
connected Reiter's syndrome of the right and left knees, 
which have been assigned separate 10 percent ratings.  
Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  
(Under the limitation of motion codes, higher evaluations are 
available for greater limitation of motion.)  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

At the VA examination in April 2004, the veteran reported 
pain and stiffness in both his knees especially with flare 
ups that occurred with weather changes.  The veteran 
indicated that he did not have any instability or use 
assistive devices.  The examiner reported that the veteran 
had not worked in over 30 years.  His Reiter's syndrome 
affected his daily living mostly with walking and with 
standing for long periods of time.  He no longer did 
recreational activities that involved any strenuous 
activities.  The veteran reported that the effect of 
repetitive use was swelling.  On physical examination, 
evaluations of both knees showed range of motion from zero to 
130 degrees.  The knees were stable.  He had medial and 
lateral mild joint line tenderness.  There was no effusion or 
crepitation.  He had 5/5 quadriceps and hamstring strength.  
Contemporaneous x-rays of the knees shoed mild spurring of 
the patellofemoral compartments bilaterally, but the knees 
were otherwise negative.  The examiner opined that range of 
motion of his knees was limited by an estimated 20 degrees 
following repetitive use bilaterally.  

Again, VA treatment records show a history of rheumatoid 
arthritis.  Significantly, an August 2007 record showed that 
on examination of the knees, there was no erythema or 
swelling.  The knees were stable to varus-valgus stress, and 
the drawer test was negative.  

At the April 2008 VA examination, the veteran reported that 
he had waxing and waning joint pain in the knees, which was 
present more often than not and accompanied by intermittent 
swelling.  He indicated that he did not experience locking, 
instability or redness.  There were no particular 
exacerbating or alleviating factors.  There were no flare-ups 
with pain increasing to greater than typical severity.  The 
veteran indicated that he had several bilateral therapeutic 
knee aspirations for effusion.  The veteran reported last 
working in the 1970s and indicated that he was presently not 
working due to medical disability and joint pain.  In terms 
of activities of daily living, the veteran stated that he 
could not do yard work.  On physical examination, range of 
motion of the bilateral knees was from zero degrees full 
extension to 130 degrees flexion.  There was mild bilateral 
crepitus.  The left knee was diffusely tender to palpation.  
Stability testing was normal in both knees.  McMurray test 
was negative.  There was no redness, warmth to touch or 
swelling of either knee.  Varus and valgus stressing was 
normal.  The examiner observed that the ranges of motions 
measured were not additionally limited due to pain or fatigue 
following repetitive use.  The 2004 x-rays of the knees 
showing degenerative changes was also noted.  The Diagnosis 
was Reiter syndrome of the knees.  In a June 2008 addendum, 
the examiner opined that there was no additional functional 
loss due to incoordination, weakness or fatigue.  The veteran 
denied flare-ups.  

Therefore, after reviewing the medical evidence of record, 
the Board must conclude that a rating in excess of 10 percent 
for the veteran's right and left knee disabilities is not 
warranted.  Even considering additional functional loss due 
to pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  Extension of both knees has been normal at all 
the VA examinations.  Both examinations found flexion to 130 
degrees.  The Board recognizes that the April 2004 
examination found that range of motion would have been 
limited by an additional 20 degrees after repetitive use.  
However, even considering this additional limitation, flexion 
would still be 110 degrees.    

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Moreover, a separate rating under this Diagnostic Code 5257 
would not be appropriate as there has been no objective 
medical finding of recurrent subluxation or lateral 
instability of either knee.  No instability was found at 
either VA examination or in the August 2007 VA treatment 
record.    

With regard to Diagnostic Code 5258, there is no medical 
evidence of small joint effusion and frequent episodes of 
locking.  Even though the veteran has complained of swelling 
and locking as well as indicated that he underwent 
aspirations for effusion, on physical examination, both VA 
examiners found no objective evidence of small joint effusion 
or frequent episodes of locking.  Moreover, VA treatment 
records are silent with respect to findings of effusion or 
frequent episodes of locking.  Therefore, the Board is unable 
to find that a 20 percent rating is warranted under this 
Code.  

The Board acknowledges that the veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
even considering the additional 20 degrees limitation noted 
at the April 2004 VA examination, there is no persuasive 
evidence of additional functional loss due to pain, weakness, 
fatigue, or incoordination which would limit motion to such a 
degree so as to warrant a rating in excess of the current 10 
percent.  Significantly, the most recent VA examiner 
specifically stated that there was no additional loss of 
motion due to pain, weakness, incoordination or lack of 
endurance.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for the veteran's right and left knee 
disabilities.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

Extraschedular

The Board acknowledges that the veteran has indicated that he 
has not worked for 30 years due to joint pain.  Thus, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Despite the veteran's assertions, it appears 
to the Board that the several ratings assigned in connection 
with the Reiter's syndrome are adequate to compensate the 
veteran for resulting disability.  In other words, the 
regular rating schedule standards fully contemplate the 
degree of impairment demonstrated by the record.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Higher ratings are not warranted for Reiter's syndrome of the 
feet, shoulders, right wrist and knees.  The appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


